DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In reply to the rejection of record, applicant has overcome the objection to the instant specification and most of the rejections under 35 USC § 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6, 11, 12, 14, 19, 23, and 30 are rejected under 35 U.S.C. 101 for reasons of record.
In reply to the instant rejection, applicant points out that instant claim 1 has been amended to recite, “applying an electrical field over the sample in order to enhance the bindings or interactions between the analytes”. Applicant asserts that the instant amendment recites a step that is not routine or conventional and integrates the judicial exception into a practical application.
Applicant’s amendment to instant claim 1 has been fully considered, but is found unpersuasive because the electrical field applied by Chou et al. over the sample enhances bindings or interactions, i.e., aggregation, between the analytes.  Relevant portions of claim 1 of Chou et al. is recited below:
A device to aggregate and characterize particles in a fluid, comprising: 
a first circuit electrically coupled to the first and second electrodes to apply a non-uniform ac electric field and a dc bias signal across the first and second in a direction towards the opening to aggregate the particles in a trapping region…and an optical device that directs a coherent light beam on the opening and detects inelastic scattering of the light beam by at least some of the particles in the trapping region to determine their Raman spectra.   

Also see claims 10, 12, 15, 24, 25-27, 30 and 35 of Chou et al., which requires an electric field to aggregate, i.e., enhance bindings or interactions, between analytes in a sample. For these reasons, it is maintained that the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “detecting”, “determining”, and “processing steps, using “a mathematical relation for the determined parameters representing the process of bindings and interactions”, do not relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The instant steps do not require at least one additional element or step that applies, relies on or uses the natural principle so that the claim
amounts to significantly more than the natural principle itself. The claims are drawn to conventional, routine, and well- understood method steps. The methods do not contain any
significant additional elements or steps beyond the observation of a natural principle present
when performing routine and conventional methods with generalized instructions to “apply it”. Therefore, the claims are directed to a judicial exception without significantly
more, and are not patent-eligible under 35 USC § 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In reply to the rejection regarding instant claims 26 and 60, applicant asserts that the claim language infers a level of external selection to be included in a sample with the analytes from the test subject.  Applicant argues that the claim language is clear that the “selected antibodies” are added to the sample.
Applicant’s arguments and a review of the claim language presented for claims 26 and 60 have been fully considered, but are found unpersuasive because each of the claims recite, “applying an electrical pulse over or through a sample containing analytes from a test subject and selected antibodies…”. Instant paragraph [0078] of the instant disclosure states that the virus (infected) cell is contacted by an antibody in a sample.  A virally infected cell of paragraph [0078] may have antibodies binding in vivo, which may be subsequently present in the sample being analyzed in the instant method. Paragraph [0079] discusses electro-insertion of said antibodies, which are clearly applied in vitro or ex vivo. While it is evident from applicant’s reply that the “selected antibodies” are added to the sample from applicant’s response, this concept is not clear in the instant claims, which are required to be complete and concise in themselves to define the instant invention. This rejection is maintained for reasons of record.
Regarding the rejection concerning instant claim 72, applicant points out that the claim dependency has been amended to depend from claim 57 via dependency from claim 70. 
Applicant’s arguments and a review of the claim amendments have been fully considered, but are found unpersuasive because there remains a lack of antecedent basis for “the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 11, 12, 14, 19, 23, 30, 34, 35, 41, 44, 48, 53, 57, 68, and 70 remain rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Chou et al. (USPgPub 2014/0320849). 
In reply to the instant rejection, applicant points out that instant claim 1 has been amended to recite, “applying an electrical field over the sample in order to enhance the bindings or interactions between the analytes”. Applicant argues that Chou et al. use an electric field to separate particles from each other in paragraph [0034] in order to detect them separately.
Applicant’s arguments and a review of Chou et al. have been fully considered, but are found unpersuasive. because the electrical field applied by Chou et al. over the sample enhances bindings or interactions, i.e., aggregation, between the analytes.  Relevant portions of claim 1 of Chou et al. is recited below:
A device to aggregate and characterize particles in a fluid, comprising: 
to apply a non-uniform ac electric field and a dc bias signal across the first and second electrode…in a direction towards the opening to aggregate the particles in a trapping region…and an optical device that directs a coherent light beam on the opening and detects inelastic scattering of the light beam by at least some of the particles in the trapping region to determine their Raman spectra.   

Also see claims 10, 12, 15, 24, 25-27, 30 and 35 of Chou et al., which requires an electric field to aggregate, i.e., enhance bindings or interactions, between analytes in a sample. For these reasons, it is maintained that the instant claims remain anticipated by Chou et al.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al.
as applied to claims 1, 2, 6, 11, 12, 14, 19, 23, 30, 34, 35, 41, 44, 48, 53, 57, 68, and 70 above,
and further in view of Lee et al. (USPgPub 2004/0258571).
Claims 25, 59, 63, 64, 66, and 67 are rejected under 35 U.S.C. 103 as being unpatentable
over Chou et al. and Lee et al. as applied to claims 1, 2, 6, 11, 12, 14, 19, 23, 30, 32, 34, 35, 41,
44, 48, 53, 57, 68, 70, and 72 above, and further in view of Lu et al. (USPgPub 2010/0112547).
Claims 26 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et
al., Lee et al., and Lu et al. as applied to claims 1, 2, 6, 11, 12, 14, 19, 23, 25, 30, 32, 34, 35, 41,
44, 48, 53, 57, 59, 63, 64, 66-68, 70, and 72 above, and further in view of Mavrikou et al.
(Sensors. May 2020; 20: 3121).
s 28 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et
al., Lee et al., Lu et al., and Mavrikou et al. as applied to claims 1, 2, 6, 11, 12, 14, 19, 23, 25, 26,
30, 32, 34, 35, 41, 44, 48, 53, 57, 59, 60, 63, 64, 66-68, 70, and 72 above, and further in view of
Leung et al. (USPgPub 2005/0112559).
	In reply to the rejections under 35 USC § 103, applicant asserts that none of the secondary references cure the deficiencies of Chou et al. However, since there are no deficiencies to cure in the teachings of Chou et al., the rejections are maintained for reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/            Primary Examiner, Art Unit 1648